Title: From Thomas Jefferson to Samuel Harrison Smith, 24 October 1806
From: Jefferson, Thomas
To: Smith, Samuel Harrison


                        
                            
                                on or after 24 Oct. 1806
                            
                        
                        Mr. Smith may notify in his paper that I have recieved a letter from Capt. Lewis dated at St. Louis Sep. 23.
                            at which place himself, capt Clarke & their party arrived that day. they had past the preceding Winter at a place which
                            he calls Fort Clatsop near the mouth of the Columbia river. they set out thence on the 27th. of March last, & arrived at
                            the foot of the Rocky mountains May 10, where they were detained until June 24, by the snows which rendered the passage
                            over those mountains impracticable until then. he found it 2575 miles from the mouth of the Missouri to the great falls of that
                            river, thence by land passing the Rocky mountains to a navigable part of the Kooskooske 340. miles, of which 200 would
                            admit good road, and 140 miles over tremendous mountains which for 60 miles are covered with eternal snows. then 73. miles
                            down the Kooskooske into a South Eastwardly branch of the Columbia, 154 miles down that to the main river of the Columbia,
                            & then 413. miles to the Pacific in all 3555. miles from the mouth of the Missouri to the mouth of the Columbia. in this
                            last river the tide flows 183. miles, to within 7. miles of it’s great rapids, and so far would admit large sloops; and
                            from thence upwards may be navigated by batteaux & piriagurs. he speaks of this whole line furnishing the most valuable
                            furs in the world, and a short & direct course for them to the Eastern coast of China; but that the greatest part of
                            these would be from the head of the Missouri. he says it is fortunate he did not send back from the head of the Missouri
                            any part of his force, consisting of 31. men, as more than once they owed their lives & the fate of the expedition to
                            their numbers. one man of his party had died before he reached fort Mandan in 1804. every other one is returned in good
                            health.
                        Capt Lewis expected to remain at St. Louis some days to settle with & discharge his men, & would then
                            set out for Washington, by the way of Vincennes, Louisville, Abington, Fincastle, Staunton & Charlottesville. he is
                            accompanied by the great Mandan chief, who is on a visit to Washington. Capt Lewis speaks of his colleague, Capt Clarke,
                            in the most affectionate terms, and declares his equal title to whatever merit may be ascribed to the success of this
                            enterprize.
                    